Citation Nr: 1210429	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1951 to June 1953, and from February 1956 to February 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The Veteran's August 2009 Substantive Appeal reflects that he wished to testify before a Decision Review Officer at the RO.  The Veteran was scheduled for such a hearing in December 2009.  The Veteran asked in that same month to have his hearing cancelled, and he has not since indicated that he desires a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be waived.  

Though the Veteran's August 2009 Substantive Appeal reflects that he is only appealing his denial of service connection for PTSD, for reasons explained below, the Board has broadened his claim from one strictly for PTSD to one seeking service connection for an acquired psychiatric disorder in general.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as suffering from PTSD.  

2.  There is no evidence that the Veteran suffered from an acquired psychiatric disorder in service or for many years thereafter, and there is no evidence that the Veteran's current psychiatric disorder is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder (to include PTSD) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment that the Veteran supplied to the RO.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  Though the Veteran had earlier requested the opportunity to testify before a Decision Review Officer at the RO, in December 2009, he cancelled his scheduled hearing and has not since asked to be rescheduled.  Accordingly, the Board finds that he has waived his hearing request and the case may continue without need for a remand.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally speaking, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran, however, is seeking service connection for PTSD, a disability which has its own criteria.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Board shall concede the Veteran's stressor.  Pursuant to VA regulation, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran has submitted letters and statements describing his service in Korea, including his witnessing fellow soldiers being wounded and his receiving incoming arms and rocket fire.  The Veteran also submitted a letter from a fellow soldier offering similar descriptions.  The Board notes that the Veteran's DD-214 indicates that he served in Korea for 1 year, that he served with an infantry regiment, and that he was awarded the Combat Infantryman Badge and the Korean Service Medal with 3 Bronze Stars.  Given the Veteran's testimony and the information from his DD-214, the Board finds that the Veteran served in combat and that his credible, combat-related stressors should therefore be conceded.  

Despite conceding this stressor, service connection for PTSD must be denied because there is no evidence that the Veteran is now or has ever been diagnosed as suffering from PTSD.  

The VA evidence does not show that the Veteran suffers from PTSD.  The Veteran has undergone two VA mental disorder examinations: one in August 1998 in conjunction with an earlier claim, and one in January 2008 in conjunction with the instant claim.  In his August 1998 examination, the Veteran stated that he had never before sought psychiatric treatment.  He stated that he sought service connection for a nervous condition because he was prompted to do so by a Federal employee, but he truly only wanted service connection for dental problems.  He was not diagnosed as suffering from PTSD or any other psychiatric condition.  

The Veteran next underwent a VA PTSD examination in January 2008.  The examiner reviewed the Veteran's claims file and medical history.  After performing a mental status evaluation, the examiner made an Axis I diagnosis of sleep disorder, insomnia type.  The examiner also stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The private medical evidence of record similarly does not show that the Veteran is diagnosed as suffering from PTSD.  The Veteran submitted a February 2010 letter from Dayra Fernandez, MD.  Dr. Fernandez stated that she has treated the Veteran since May 2009, and that his DSM-IV diagnosis is "296.33."  This code corresponds to major depressive disorder, recurrent, severe without psychotic features.  American Psychiatric Association, Desk Reference to the Diagnostic Criteria from DSM-IV, 169 (1994).  There is no evidence from Dr. Fernandez that the Veteran suffers from PTSD or any condition other than major depressive disorder.  

Finally, the Board notes that the Veteran's own statements regarding his claim reference his in-service combat experience but not his current diagnosis.  To the extent that the Veteran's statements could be interpreted as claiming that he currently suffers from PTSD, the Board notes that he is not competent to do so.  The Veteran is not competent to offer his own diagnosis of a mental condition, and there is no evidence that his statements reflect a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)).  Accordingly, the Board will not accept the Veteran's statements as evidence that he currently suffers from PTSD.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence that the Veteran currently suffers from PTSD, his claim for service connection fails.  

Finally, though the Veteran has only appealed his denial of service connection for PTSD, the Board has broadened his claim to one for service connection for an acquired psychiatric disorder in general.  In February 2009, the Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Here, as noted above, the Veteran has been diagnosed as suffering from both insomnia and from major depressive disorder.  His claim is thus broadened to one for an acquired psychiatric disorder in general.  

As above, however, the Veteran's claim fails.  Though the Veteran has a current diagnosis, a review of his service treatment records does not reveal that he suffered from either insomnia or depression during his active service.  There is no record of the Veteran seeking treatment or complaining of suffering from these conditions.  Both his June 1953 and his January 1960 separation examinations do not show that he suffered from any psychiatric disorder.  Accordingly, there is no evidence of an in-service incurrence or occurrence of his current conditions. 

Further, there is no evidence of a link between the Veteran's other psychiatric diagnoses and his active duty service.  Indeed, there is not even an indication of a link that would trigger the need for another VA examination to determine the etiology of the Veteran's other psychiatric conditions.  

Absent any evidence of an in-service occurrence of a psychiatric disorder or any evidence indicating that his post-service diagnoses are related to service, the Board must conclude that service connection for an acquired psychiatric disorder in general is not warranted.  

In summary, the Board finds no evidence that the Veteran suffers from PTSD, and that the Veteran's current psychiatric conditions were incurred long after his active service and are not related to that service.  Accordingly, the Board concludes that the criteria for service connection for an acquired psychiatric disorder (including PTSD) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125.  


ORDER

Service connection for an acquired psychiatric disorder - including PTSD - is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


